Citation Nr: 1431508	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease, left hip.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  As a procedural matter, in a February 2012 Board decision, the issue of entitlement to a TDIU was found to have been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2012, the Board received a motion for reconsideration of an October 31, 2012 Board decision wherein the issues of entitlement to service connection for a low back disability, entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the right mandible, entitlement to an initial evaluation in excess of 10 percent for residual paresthesia of the right inferior alveolar nerve, and entitlement to a TDIU, were denied.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2013).  The basis for the Veteran's then attorney representative's request for reconsideration of the October 31, 2012 Board decision was that the Board failed to consider the impact of an October 22, 2012 RO rating decision that granted service connection for degenerative joint disease of the left hip with impingement as residuals of fracture of the acetabulum, on the issues of (1) entitlement to service connection for a low back disability, to include as secondary to service-connected disability, and (2) entiltlement to a TDIU.  As the October 31, 2012 Board adjudication of entitlement to service connection for a low back disability, and entiltlement to a TDIU, are Vacated in the decision herein, there is no decision to reconsider as to those issues.  The issues of entitlement to an evaluation in excess of 10 percent for residuals of a right mandible fracture, and entitlement to an evaluation in excess of 10 percent for residual paresthesia of the right inferior alveolar nerve, involved assessment of functional impairment of a body part separate and distinct from the left hip.  There has been no assertion or identification of any prejudicial impact to the Veteran as a result of the Board's failure to discuss the October 22, 2012 rating decision grant of service connection for a left hip disability as to those issues.

In February 2014, VA received a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, wherein the Veteran appointed the Disabled American Veterans as his representative.  This appointment had the effect of revoking all prior appointments of representation.  He was previously represented by a private attorney.  As such, the Disabled American Veterans is listed as the Veteran's current representative on the title page of this decision.  The Board acknowledges that the Disabled American Veterans has not been provided the opportunity to review the claims file as to this case and to prepare an argument.  Pursuant to regulation, the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2013).  However, the October 31, 2012 Board decision, with respect to the denial of issues of entitlement to service connection for a low back disability and entitlement to a TDIU, is being vacated by the Board's own motion.  Thus, the action in this decision, to partially vacate the October 31, 2012 Board decision, does not prejudice the Veteran.  The issues are being remanded for due process and additional development and, therefore, the Veteran's representative will have an opportunity to review the claims file and provide argument prior to final adjudication of the issues by the Board.  

In October 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the left hip, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence, consisting of an October 22, 2012 RO rating decision, pertinent to the issues decided in the October 31, 2012 Board decision of entitlement to service connection for a low back disability and entitlement to a TDIU, was in VA's possession at the time of the Board's decision and was not considered by the Board.


CONCLUSION OF LAW

The October 31, 2012 Board decision, with respect to the denial of the issues of entitlement to service connection for a low back disability and entitlement to a TDIU, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur in part

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).  

In an October 31, 2012 decision, the Board denied entitlement to service connection for a low back disability, entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the right mandible, entitlement to an initial evaluation in excess of 10 percent for residual paresthesia of the right inferior alveolar nerve, and entitlement to a TDIU.

In reviewing the Veteran's prior representative's motion for reconsideration, the Board finds that the October 31, 2012 decision must be partially vacated as to the denial of the issues of entitlement to service connection for a low back disability and entitlement to a TDIU.  In the motion, the Veteran's prior representative stated that the Board did not consider an October 22, 2012 RO rating decision wherein service connection for degenerative joint disease, left hip, was granted and assigned an initial 20 percent disability rating.  It was contended that the October 31, 2012 Board decision denied entitlement to service connection for a low back disability without consideration as to whether it was secondary to the service-connected left hip disability.  See 38 C.F.R. § 3.310 (2013).  The Board agrees that this was an error of due process.  38 C.F.R. § 20.904(a).  Case law establishes that VA is required to consider all bases raised for entitlement to service connection, including as secondary to a service-connected disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  In addition, the Board's October 31, 2012 decision also denied entitlement to a TDIU.  The Board did not consider the service-connected degenerative joint disease, left hip, in the adjudication of the issue of entitlement to a TDIU.  See 38 C.F.R. § 4.16 (2013).  The Board also finds that this was an error of due process.  

Accordingly, the October 31, 2012 Board decision, with respect to the denial of the issues of entitlement to service connection for a low back disability and entitlement to a TDIU, is vacated.  The October 31, 2012 Board decision as to the denial of entitlement to an initial evaluation in excess of 10 percent for residuals of a fracture of the right mandible and the denial of entitlement to an initial evaluation in excess of 10 percent for residual paresthesia of the right inferior alveolar nerve remains undisturbed.  


ORDER

The October 31, 2012 Board decision, with respect to the denial of the issues of entitlement to service connection for a low back disability and entitlement to a TDIU, is vacated.

	(CONTINUED ON NEXT PAGE)


REMAND

In light of the vacatur of the October 31, 2012 Board decision with respect to the denial of the issues of entitlement to service connection for a low back disability and entitlement to a TDIU, a remand is required.  The AOJ must consider the issues of entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the left hip, and entitlement to a TDIU, with consideration of the October 22, 2012 rating decision, prior to appellate adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).
 
In addition, the Veteran reported that he receives medical treatment for all of his disabilities at the Minneapolis VA Medical Center and the Duluth VA Medical Center.  The most recent Minneapolis VA Medical Center records are dated in August 2011.  Updated VA medical treatment records must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
With respect to treatment at a Duluth VA Medical Center, as identified by the Veteran, the only facility that appears to be located in Duluth, Minnesota is a Vet Center.  An October 2012 rating decision indicated review and consideration of Duluth Vet Center records for the period of June 2012 to August 2012.  These records are not associated with the claims file.  The RO must attempt to locate the cited records and ask the Veteran to complete and return a release form for treatment that he has received at the Duluth Vet Center with respect to the issues on appeal.  

In addition, in July 2013, the Veteran submitted authorizations for identified medical providers to release information to VA.  He identified receiving private treatment for all disabilities at Deer River Healthcare Center in May 2010 and at the Grand Itasca Clinic and Hospital from January 2005 to August 2010.  The claims file includes a radiology report dated in May 2010 from Deer River Healthcare.  However, it is not clear as to whether this represents the complete records for the Veteran from that facility.  With respect to records from the Grand Itasca Clinic and Hospital, the Board acknowledges that the Veteran's prior representative noted the submission of records dated from November 2003 to August 2010 from the Grand Itasca Clinic and Hospital.  Upon review, it is not clear as to whether the records submitted are complete.  As such, the identified records from the Deer River Healthcare Center, and Grand Itasca Clinic and Hospital, must be requested.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

As the case is being remanded, the Board finds that a VA examination and opinion would be helpful to determine whether any low back disability was caused or aggravated by the degenerative joint disease, left hip.  38 C.F.R. §§ 3.159 (c)(4); 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter that advises him of the evidence required to substantiate a claim of entitlement to secondary service connection for a low back disability, and entitlement to a TDIU.  He should be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.   

He should be asked to identify any VA treatment he has received with respect to the issues on appeal, aside from treatment at the Minneapolis VA Health Care System.  

He should be provided a VA Form 21-4142, Authorization and Consent to Release Information to VA, to complete with respect to any relevant treatment received at the Duluth Vet Center and/or any other private health care provider.  

2.  Request all VA treatment records from the Minneapolis VA Health Care System from August 2011 to the present, to include a September 2012 VA examination (pertaining to the now service-connected left hip disability).  

Associate the Duluth Vet Center records dated from June 2012 to August 2012 (as identified by the October 2012 rating decision) with the claims file, if possible.  Request records from the Duluth Vet Center, if a proper release form is completed.  

Document all efforts to obtain such records and notify the Veteran accordingly of any negative response.

3.  Request all records of treatment of the Veteran dated in May 2010 from Deer River Healthcare Center, and dated from January 2005 to August 2010 from the Grand Itasca Clinic and Hospital, as identified by the Veteran on the release forms received by VA in July 2013.  

Document all efforts to obtain such records and notify the Veteran accordingly of any negative response.

4.  Following completion of the above requested action, schedule the Veteran for a VA examination with respect to the Veteran's low back disability.  The claims file must be made available to the examiner for review and the examiner must indicate that the review was completed.  Any indicated tests and studies should be completed.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that any low back disability was caused or aggravated by his service-connected degenerative joint disease of the left hip. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale must be provided for any opinion reached.

5.  Schedule the Veteran for a VA examination by a vocational clinician to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his educational and occupational experience.  Rationale must be provided for the opinion proffered.

6.  After completion of the above and any other development indicated, readjudicate the issues of entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease of the left hip, and entitlement to a TDIU, to include on an extra-schedular basis if indicated.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


